Case 1:19-cv-00109-SM Document 48-26 Filed 05/18/20 Page 1 of 2




      Exhibit 26
                   Case 1:19-cv-00109-SM Document 48-26 Filed 05/18/20 Page 2 of 2
From: Katharine R. Strong
Sent: Monday, November 20, 2017 12:02 PM EST
To: Mark H. Reed <Mark.H.Reed@dartmouth.edu>
CC: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
Subject: RE: regarding Mark Anderson leave/suspension
Good Afternoon,
I’m following up on my email from Friday. Where do things stand re: the possibility of Mark A. taking a medical leave?
I understand that your meeting may not be until later this afternoon. I will be in and out of the office prior to the break; I will respond
as I am able.
All best,
~K

Katharine R. Strong | Dartmouth College
Director | Judicial Affairs
5 Rope Ferry Road – Room 206 | Hanover, NH 03755

Katharine.R.Strong@dartmouth.edu
P - 603.646.3482
F – 603.646.0421

From: Katharine R. Strong
Sent: Friday, November 17, 2017 3:28 PM
To: Mark H. Reed <Mark.H.Reed@dartmouth.edu>
Cc: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
Subject: Re: regarding Mark Anderson leave/suspension

Good Afternoon, Mark-

Thanks for your email. What you’ve laid out sounds reasonable. I will check in on Monday (via email) to see where things stand.

I’ve confirmed with Anne Hudak, Mark’s undergraduate dean: if Mark were to take a Medical Leave, that would define his status with
the College, rather then the current status of “Suspended”.

Hope you have a good weekend,

Katharine Strong


Get Outlook for iOS


Get Outlook for iOS
_____________________________
From: Mark H. Reed <mark.h.reed@dartmouth.edu>
Sent: Friday, November 17, 2017 2:29 PM
Subject: regarding Mark Anderson leave/suspension
To: Katharine R. Strong <katharine.r.strong@dartmouth.edu>
Cc: Mark I. Anderson <mark.i.anderson.18@dartmouth.edu>


Katharine,

I just met with Mark Anderson and he has signed a release for me to communicate with you about the possibility of his taking a
leave. As I have shared with you last week, I do support Mark taking a leave to address medical issues. Mark plans to research
potential treatment options this weekend and we plan to meet again on Monday for him to make a decision about whether that is
something he wants to do. Mark is hopeful that if he chooses to take a leave that he would no longer be suspended. I let him know
that I could support that request provided that it seemed reasonable with your office.

Thanks,

Mark

Mark Reed, M.D.
Director, Dartmouth College Health Service
7 Rope Ferry Rd
Hanover, NH 03755
Office: 603-646-9423
Fax: 603-646-9410




                                                                                                                         DARTMOUTH003914
